            Case 2:18-cv-00043-BCW Document 6 Filed 11/13/18 Page 1 of 2




 SNELL & WILMER L.L.P.
 Alan L. Sullivan (3152)
 asullivan@swlaw.com
 Gateway Tower West
 15 West South Temple, Suite 1200
 Salt Lake City, UT 84101-1547
 Telephone: 801.257.1900

 MARSHALL OLSON & HULL
 R. Stephen Marshall (2097)
 smarshall@mohtrial.com
 10 Exchange Place, Suite 350
 Salt Lake City, Utah 84111
 Telephone: 801.456.7655

 Attorneys for Plaintiff


    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                         CENTRAL DIVISION


 SYEDNA TAHER FAKHRUDDIN SAHEB,
 also known as TAHERBHAI K                          STIPULATION FOR ACCEPTANCE OF
 QUTBUDDIN, also known as TAHER BHAI                      SERVICE OF PROCESS
 QUTUBUDDIN,

                            Plaintiff,                     Civil No: 2:18-cv-00043-BCW
            v.

 MUFADDAL BURHANUDDIN
 SAIFUDDIN,

                            Defendant.



       By and through their respective counsel, plaintiff Taher Fakhruddin Saheb and defendant

Mufaddal Burhanuddin Saifuddin hereby stipulate and agree as follows:

       1.        Plaintiff shall file an Amended Complaint with the court pursuant to Rule

15(a)(1)(B), Federal Rules of Civil Procedure, which identifies plaintiff without the designation
             Case 2:18-cv-00043-BCW Document 6 Filed 11/13/18 Page 2 of 2




“Syedna,” as Taher Fakhruddin Saheb, also known as Taherbhai K Qutbuddin, also known as

Taher Bhai Qutubuddin.

        2.      Defendant hereby acknowledges receipt and accepts service of the Summons and

Amended Complaint in the above-captioned action as though defendant had been personally

served in India pursuant to Rule 4, Federal Rules of Civil Procedure. Plaintiff shall file this

Stipulation with the court, which shall constitute proof of service on defendant under Rule 4(l),

Federal Rules of Civil Procedure. All defenses and objections that defendant may raise are

reserved, except with respect to insufficient process or insufficient service of process, based on

this Stipulation.

        3.      Defendant shall have 120 days from the date of this Stipulation within which to

file a response to the Amended Complaint. If defendant fails to do so, plaintiff will be entitled to

take appropriate action.

        DATED this 13th day of November, 2018.

                                              RAY QUINNEY & NEBEKER


                                              By: /s/ Greggory J. Savage (signed with permission)
                                                  Greggory J. Savage
                                                  Attorneys for defendant

                                              SNELL & WILMER L.L.P.

                                              By: /s/ Alan L. Sullivan
                                                   Alan L. Sullivan

                                              MARSHALL OLSON & HULL

                                              By: /s/ R. Stephen Marshall
                                                  R. Stephen Marshall

                                              Attorneys for Plaintiff
                                                 2
